 


109 HR 4139 IH: To minimize harm to populations impacted by the release of environmental contaminants, hazardous materials or infectious materials in the aftermath of Hurricanes Katrina and Rita by providing for a Comprehensive Environmental Sampling and Toxicity Assessment Plan (CESTAP) to assess and monitor air, water, soil and human populations, and for other purposes.
U.S. House of Representatives
2005-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4139 
IN THE HOUSE OF REPRESENTATIVES 
 
October 25, 2005 
Ms. McKinney introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Transportation and Infrastructure, the Budget, and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To minimize harm to populations impacted by the release of environmental contaminants, hazardous materials or infectious materials in the aftermath of Hurricanes Katrina and Rita by providing for a Comprehensive Environmental Sampling and Toxicity Assessment Plan (CESTAP) to assess and monitor air, water, soil and human populations, and for other purposes. 
 
 
1.Table of contents 
 
Sec. 1. Table of contents 
Title I—Emergency environmental protection 
Sec. 101. Short title 
Sec. 102. Findings 
Sec. 103. Purposes 
Sec. 104. Environmental assessment, cleanup, and right-to-know requirements 
Sec. 105. Definitions 
Sec. 106. Comprehensive plan 
Sec. 107. Notification of public and professionals 
Sec. 108. Training for responders and clean-up workers 
Sec. 109. Public health assessment and monitoring 
Sec. 110. Independent advisory and review board 
Sec. 111. Authorization of appropriations 
Sec. 112. Expiration 
Title II—Building habitability 
Sec. 201. Short title 
Sec. 202. Findings 
Sec. 203. Purposes 
Sec. 204. Definitions 
Sec. 205. Abatement and inspection grants 
Sec. 206. Threshold limit values 
Sec. 207. Guidance for evaluation and abatement of mold 
Sec. 208. Contractor training and certification 
Sec. 209. Treatment 
Sec. 210. Authorization of appropriations 
Title III—Funding 
Sec. 301. Funding   
IEmergency environmental protection 
101.Short title This title may be cited as the Gulf Coast Hurricane Emergency Environmental Protection Act of 2005. 
102.Findings Congress finds that— 
(1)Hurricane Katrina, which struck the coasts of Louisiana, Mississippi and Alabama on August 29, 2005— 
(A)was the first event to be declared an Incident of National Significance by the Director of Homeland Security, as empowered to do so under the National Response Plan and under the National Response Plan, the first priority listed in the event of an Incident of National Significance is to save lives and protect the health and safety of the public, resources and recovery workers; 
(B)struck 466 facilities handling large quantities of dangerous chemicals, 31 hazardous waste sites along the Gulf Coast, and 16 superfund toxic waste sites, 3 of which were flooded, being in the environs of the City of New Orleans; and 
(C)initially destroyed or compromised 170 drinking water facilities and 47 public owned wastewater treatment works along the affected Gulf Coast region. 
(2)In the aftermath of Hurricane Katrina— 
(A)a mandatory evacuation was declared for the City of New Orleans in the aftermath of Hurricane Katrina as a response to the threat to public health from contaminants and chemical spills mixing with the floodwaters; 
(B)among the known contaminants and toxins that mixed with the floodwaters in New Orleans, are: oil, gasoline, hexavalent chromium, mercury, arsenic, chloroacetic acid, fecal bacteria including E. coli, household hazardous wastes, pesticides and unattended corpses of the dead; 
(C)the United States Coast Guard reported more than 7 million gallons of oil and between 1 and 2 million gallons of gasoline from plants and depots in southeast Louisiana were spilled as a result of the hurricane; 
(D)spills of oil and other toxic chemicals pose a particularly serious public health threat when they dry and become airborne as invisible, breathable particulates; 
(E)the flooded Superfund sites in Louisiana and Mississippi contained contaminants that include heavy metals associated with developmental problems and increased risk of cancer, and polycyclic aromatic hydrocarbons, which are known carcinogens; 
(F)independent researchers have reported environmental contaminants such as arsenic, benzo(a)pyrene and petroleum hydrocarbons exceeding Environmental Protection Agency and Louisiana Department of Environmental Quality Standards present in a one eighth inch layer of visibly distinct sediment covering most ground surfaces after the removal of floodwaters from New Orleans and environs. 
(3)Hurricane Rita, which struck the coasts of Texas and Louisiana on September 24th, 2005— 
(A)did little damage to cities or oil refineries, but devastated many rural communities; 
(B)caused significant flooding in rural areas and in some areas exacerbated rural flooding initially resulting from Hurricane Katrina; and 
(C)caused significant damage to hospitals. 
(4)New Orleans hosts several Level-3 biolabs, including a bioweapons research lab at Tulane University, which pose a major public health risk should any research pathogens escaped into the environment as a result of the hurricane and resultant flooding and power outages, posing the risk of breach of container seals, escape of test subject animals or distribution of drowned test subject animals by floodwaters. 
(5)The Mississippi delta— 
(A)is America’s tropical region and has historically played host to a long list of infectious microbial diseases that are rare to develop in other parts of the United States. 
(B)was the point of entry for several massive Yellow Fever epidemics that swept the Americas in the nineteenth century. 
(6)The centers for disease control— 
(A)warned prior to the hurricanes Katrina and Rita of the dangers of vibrio cholerae, vibrio vulnificus and other gastrointestinal organisms living in algal blooms or carried by fish or shellfish; and 
(B)reported five deaths from vibrio vulnificus in the first week after Hurricane Katrina struck the Gulf Coast. 
(7)The Environmental Protection Agency has yet to publicly issue a broad strategic plan for dealing with the post-hurricane environmental clean-up and public safety, detailing goals and methods of achieving them. 
(8)Residents of New Orleans and the affected Gulf Coast areas have demonstrated their desire and determination to return to their homes.  
(9)Hundreds of thousands of disaster responders and returning residents are being allowed into damaged areas without receiving sufficient warnings or information about levels of contamination, health risks or necessary precautions. 
(10)Residents in affected areas have yet to be provided protective gear to prevent harmful exposures, and the Federal Emergency Management Agency has declined requests to fund local initiatives to do so 
(11)Returning residents and responders are already reporting widespread cases of respiratory problems, asthmas and skin rashes. 
(12)Thousands of workers involved in the clean-up in the aftermath of the collapse of the World Trade Center towers on September 11, 2001, hundreds of whom are now disabled as a result of those exposures, might have been spared from harm had responsible government agencies issued sufficient health and safety warnings regarding the potential toxicity of airborne debris. 
(13)With sufficient government testing, warning and support, the people of the Gulf Coast region could be protected from similar dangers arising from the above-mentioned post-hurricane environmental hazards. 
(14)The Federal Government should take a leadership role in protecting the public from environmental contaminants and infectious materials that pose a threat to public health and safety. 
103.Purposes The purposes of this title are: 
(1)To establish a plan— 
(A)to test, assess and aggregate collected data to determine the location and level of threat to public health and safety from environmental contaminants and hazardous materials released into the environment as a result of hurricanes Katrina and Rita, and resultant flooding; 
(B)to ensure that returning residents, responders and clean-up crews as well as government officials are informed of these threats to public health and safety and have access to the information and equipment necessary to minimize or eliminate that threat; 
(C)to ensure that responders and clean-up crews are properly trained and equipped for their mission; and 
(D)to ensure that the threat from environmental contaminants and hazardous materials is removed through environmental clean-up. 
(2)To help set common standards for the environmental clean-up process across agencies and levels of government. 
104.Environmental assessment, cleanup, and right-to-know requirements 
(a)Assessment and cleanup funding for Superfund and other hazardous sites 
(1)In generalThe Administrator of the Environmental Protection Agency (referred to in this title as the Administrator) shall use funds appropriated under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) and funds provided to the Administrator in response to Hurricane Katrina for— 
(A)cleanup activities (including response actions in accordance with the Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. 9601 et seq.) and corrective actions in accordance with the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.)); 
(B)reconstruction and rehabilitation of drinking water supplies and wastewater treatment plants; and 
(C)addressing potential or actual threats to human health or the environment arising from or relating to Hurricane Katrina. 
(2)Priority 
(A)In generalThe Administrator shall prioritize cleanup activities to be conducted under this subsection based on the risks posed by a particular area in which the activities are to be conducted to human health or the environment. 
(B)Risk identificationThe Adminstrator shall identify major sources of environmental contamination, or environmental hot spots, including facilities of concern, and use zoning procedures as one method of identifying priority targets: 
(i)of concern for public health and safety; and 
(ii)for clean-up procedures. 
(C)Source of fundsIn carrying out this subsection, the Administrator shall use amounts appropriated under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) and amounts appropriated to the Administrator in response to Hurricane Katrina before using amounts made generally available to the Administrator. 
(3)Applicable standards and requirementsAny activity or evaluation carried out under this subsection shall be subject to the same standards and requirements (including requirements relating to the use of funds) as are applicable to programs carried out using funds of the Environmental Protection Agency. 
105.Definitions In this title: 
(1)Environmental contaminantThe term environmental contaminant means 
(A)any hazardous substance regulated under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.); and 
(B)any solid waste regulated under the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.). 
(2)Hazardous material 
(A)In generalThe term hazardous material means— 
(i)a hazardous substance (as defined in section 101 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601)); 
(ii)a petroleum-based substance; and 
(iii)an industrial or commercial chemical. 
(B)Included in termThe term hazardous material includes— 
(i)a petroleum-based product; 
(ii)a metal; 
(iii)a volatile or semi-volatile organic compound; 
(iv)a pesticide; 
(v)an herbicide; 
(vi)a polychlorinated biphenyl; and 
(vii)any biological material in floodwater, surface water, sediment, or soil that may threaten human health or the environment. 
(3)Infectious materialThe term infectious material means each of the following: 
(A)Any organism that is capable of producing infection or infectious disease, such as a bacteria, fungus, parasite, protozoan or virus. 
(B)Any strain of a potentially virulent virus or other disease that was the subject of study and experimentation at one of several level 3 bioresearch labs located in the regions affected by recent hurricanes and flooding. 
(C)Any carrier acting as a vector for spreading infectious organisms or virulent diseases, or both, such as a decaying corpse, or a living non-human agent such as an infected rodent or an escaped laboratory test animal. 
(4)Facility of concernThe term facility of concern means— 
(A)a chemical, petroleum, or other facility that is subject to the chemical accident prevention program under section 112(r) of the Clean Air Act (42 U.S.C. 7412(r)); 
(B)a site on the National Priorities List developed by the President in accordance with section 105(a)(8)(B) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9605(a)(8)(B)) (including such a site for which corrective action is ordered under that Act); 
(C)a site for which the Administrator or a State has ordered corrective action in accordance with section 3004(u) or 3008(h) of the Solid Waste Disposal Act (42 U.S.C. 6924(u); 6428(h)); 
(D)a hazardous waste generation, treatment, storage, or disposal facility subject to regulation under subtitle C of the Solid Waste Disposal Act (42 U.S.C. 6921 et seq.); 
(E)a surface impoundment; 
(F)an aboveground storage tank; 
(G)an underground storage tank (as defined in section 9001 of the Solid Waste Disposal Act (42 U.S.C. 6991)); and 
(H)a railcar or tanker truck used to transport a hazardous constituent. 
(5)ReleaseThe term release has the meaning given the term in section 101 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601). 
(6)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. 
106.Comprehensive plan 
(a)Development 
(1)PlanningImmediately after the enactment of this Act, the Administrator of the Environmental Protection Agency, in coordination with the appropriate agencies of the Department of Health and Human Services and in consultation with the Governors of Louisiana, Mississippi, Alabama and Texas as well as appropriate State and local public health and safety agencies, shall develop a Comprehensive Environmental Sampling and Toxicity Assessment Plan (CESTAP) to determine the immediate and long-term hazards posed by exposure to environmental contaminants, hazardous materials or infectious materials released into the environment as a result of the hurricanes and resultant flooding. 
(2)Comprehensive testingThe CESTAP shall include comprehensive testing by sampling and analysis involves sampling and monitoring: 
(A)soil; 
(B)water; 
(C)air; and 
(D)human populations in order to determine the presence, volume, and potential distribution vectors of any environmental contaminant, hazardous material or infectious material. 
(3)Aggregation and assessmentUsing data gathered pursuant to the CESTAP, the Administrator shall— 
(A)aggregate the data to identify: 
(i)environmental hot spots,; 
(ii)known and potential toxicological threats; and 
(iii)public health trends; 
(B)assess the short-term, ongoing, and long-term human health risks (including cancer and noncancer health effects) from all routes of exposure associated with contaminant concentrations in floodwater, surface water, sediment, and soil, including any contamination that may remain in that water, sediment, or soil (including Lake Pontchartrain and soil in areas affected by Hurricane Katrina); and  
(C)include in the assessment under clause (i) a targeted analysis of risks to— 
(i)sensitive subpopulations (such as children, pregnant women, the elderly, and people with impaired immune systems); and 
(ii)low-income and minority communities. 
(4)Notification 
(A)The results should be used to alert State and local officials, including health and public safety officials. 
(B)The results should also be made available to the public and used in a public information campaign to aggressively distribute information about public safety threats to the public. 
(C)Given the high potential for a public health disaster under circumstances of multiple releases of toxic and hazardous substances into the environment and the complex mixing of such materials in floodwaters, the Administrator is charged with setting up the first line of defense against immediate and long-term threats to public safety by ensuring that all existing Federal and State environmental and work safety standards are diligently observed. 
(b)Clean-upThe CESTAP shall include provisions to expedite the clean-up, removal or elimination of those environmental contaminants, hazardous materials and infectious materials, identified under the plan, which pose risks to public health. The Administrator shall prioritize cleanup activities to be conducted under this subsection based on the risks posed by a particular area in which the activities are to be conducted to human health or the environment. 
(c)Coordination 
(1)The CESTAP shall encompass and be coordinated with existing sampling, assessment and cleanup efforts by Federal, State and local agencies. 
(2)Given the scope of the types of testing necessary to the task, the multiple regions affected and the pressing need for haste, the work of independent, professional researchers with established credentials shall not be ignored. Such work of citizen researchers, motivated by the same desire as the government to protect their fellow citizens from harm, shall be utilized by government officials in their work to guide them to the potentially most hazardous geographic sites and potential public health emergencies. 
(d)Zoning 
(1)Right of returnThe Department of Homeland Security, the Federal Emergency Management Agency and the Environmental Protection Agency shall each allow and assist residents to return to their homes or to lay claim to their property, and in handling the relief and rehabilitation efforts in the Gulf region should be guided by this principle. 
(2)Right to know the risksFederal and State agencies bear a responsibility to the hurricane victims to inform them about the known and possible health risks they may face upon returning to their domicile, as well to inform them on how they can best protect themselves and where they can obtain the necessary equipment and materials to do so, and to prevent residents from returning to areas where the health risks are too severe. 
(3)Setting standardsThe principles set forth in paragraphs (1) and (2) shall be balanced against one another. The Environmental Protection Agency has a key role to play in setting safety standards to help bring concert to the work of various Federal, State and local officials, in determining which areas remain too unsafe for residents to return. 
(A)Zones of safetyThe Administrator shall have the authority to define zones of safety, including: 
(i)KEEP OUT zones that remain unsafe for residents to return, even where other agencies have declared them safe from flooding or hazardous debris such as downed power lines; 
(ii)AT YOUR OWN RISK zones where safety risks are uncertain, or can be controlled with proper information and equipment (where said information and equipment is made available to residents); and 
(iii)LOW RISK zones where the risk level is considered minimal, but where residents and visitors are nevertheless provided with information on what risks do exist and what measures they can take to minimize them. 
(B)Safety over speculationThe government’s obligations set forth in paragraphs (1) and (2) shall not apply in the same way to private interests or businesses who are not in the condition of having no home to return to. 
(C)BuyersThe United States shall protect the public and consumers from immediate and long-term health risks by requiring those public and private buyers of property in potentially contaminated areas who possessed no title to said land prior to the hurricane, to obtain certification of a comprehensive inspection for environmental quality, public health safety as well as compliance with local historical preservation laws prior to commencement of new construction or re-sale of real estate. The Administrator shall determine areas subject by this clause and shall work with the Centers for Disease Control and Prevention as well as State, local, and community governments to establish inspection and certification procedures. The Administrator shall develop standards for such inspection procedures, in cooperation with State and local officials, including local health and public safety agencies. These standards are to be included in the overall CESTAP Plan provided under this section. The certification program and the standards of inspection shall be organized in conjunction with the establishment of standards for accreditation and training programs for contractors, supervisors, inspectors and other workers as set forth in section 208 of this Act 
(e)Notice to Congress 
(1)Initial noticeNot later than 14 days after the date of the enactment of this Act, the Administrator shall submit to the Committees on Transportation and Infrastructure and Energy and Commerce of the House of Representatives and to the Committee on Environment and Public Works of the Senate an initial draft of the comprehensive plan, along with a progress report on the current state of the environmental testing, assessment, clean-up and public safety efforts in the hurricane-devastated regions of the Gulf Coast. 
(2)Subsequent notificationsNot later than 30 days after the date on which the Administrator submits the initial plan and progress report under paragraph (1), and every 30 days thereafter, the Administrator shall submit to the committees referred to in paragraph (1) a subsequent progress report, covering: 
(A)sampling and toxicity assessment results on a region-by-region basis; 
(B)ongoing and revised planning for notifying potentially affected populations and providing proper training and equipment for handling dangerous substances; 
(C)results of public health assessment and monitoring studies, including any reports indicating illnesses possibly resulting from exposure to infectious materials released in the hurricane or local epidemics or outbreaks of disease from contagions; 
(D)any response actions undertaken in response to those releases; 
(E)the cost of each such response action; and 
(F)comprehensive costs that will likely be incurred in conducting future assessment and cleanup actions relating to Hurricane Katrina. 
(3)Addressing diseaseIn his initial report, the Administrator shall— 
(A)for inclusion in the Initial Notice under paragraph (1), request from the Director of the Department of Health and Human Services (DHHS) a status report on the work of agencies within the DHHS which are overseeing efforts to identify and prevent outbreaks of infections diseases in the Gulf Coast region affected by hurricanes and flooding; 
(B)for inclusion in the Initial Notice under paragraph (1), request from the Director of the Department of Energy and Minister of Defense a report on the status of the three level 3 bioresearch labs affected by Hurricane Katrina, and any risk to public health resulting from the release of pathogens or test animals into the environment; and 
(C)include in Subsequent Notifications under paragraph (2), further status reports from these Departments, as needed to track any identified threats to public health from infectious materials or actual outbreaks of disease. 
(4)Public availability and participationThe Administrator shall— 
(A)make the report under this subsection available to— 
(i)the public; and 
(ii)the Chairman and ranking Member of each committee of Congress with oversight jurisdiction over the Environmental Protection Agency; and 
(B)in preparing and updating the report, solicit information from facility employees, community members, and other knowledgeable individuals with respect to matters covered by the report. 
(f)Annual reviewNo later than 1 year after the date of the enactment of this Act, the Administrator shall submit to the Committees on Transportation and Infrastructure and Energy and Commerce of the House of Representatives and the Committee on Environment and Public Works of the Senate a report describing— 
(1)what known and potential threats to public health and safety, immediate and long-term, were identified under the CESTAP; 
(2)details of efforts to inform and alert the public and government officials of identified threats, and evaluation of their effectiveness; 
(3)results of efforts to ensure the safety of responders and clean-up crews,and evaluation of their effectiveness; 
(4)results of immediate intervention and on-going monitoring of public health, including the health of responders, clean-up crews and government officials present in affected areas, and evaluation of their effectiveness; 
(5)an overall assessment of— 
(A)how the threat to public health has been managed; 
(B)what threats to public health still remain; 
(C)what existing programs must continue in order to address remaining threats; and 
(6)additional recommendations for action on problems that have either not been adequately addressed or have yet to be addressed. 
107.Notification of public and professionals 
(a)Emergency notification 
(1)Highest risk areasThe Administrator shall take immediate action to ensure that contaminated areas that have already been identified as posing the highest risk to human health are properly marked with warning signs, and will advise and coordinate access to such areas local and on-site police and law enforcement officials. The Administrator will also ensure that public and health officials from the surrounding region are provided with detailed information about the dangers posed by the area of contamination. This being of the highest priority, the Administrator shall not wait for the first draft of the CESTAP plan before acting. 
(2)Airborne contaminantsThe Administrator shall take immediate action to ensure that the population in areas subject to potential health risks from airborne contaminants are made aware of the dangers they face through a public information campaign, with literature to be provided to and disseminated by State and local officials, and where their capacity is lacking, by Federal agencies. This being of the highest priority, the Administrator shall not wait for the first draft of the CESTAP plan before acting. 
(b)Transparency 
(1)Information campaignA major component of the CESTAP plan shall be a pro-active information campaign as part of an effort to produce and disseminate information in the form of literature, web postings and public service announcements providing affected populations with clear and concise warnings about the potential hazards they face. 
(2)Regular updatesThe Administrator shall ensure that the campaign is on-going, providing the public with new information as it becomes available. 
(3)Notifying officialsThe Administrator shall ensure that this information campaign includes the provision of detailed information, in print and through direct consultation, to officials overseeing disaster relief, rehabilitation and clean-up. 
(c)Coherency 
(1)Providing means of protectionThe public information campaigns referred to in subsection (b) shall be coordinated in conjunction with efforts to supply relevant safety equipment (from hazmat suits to rubber gloves and cleaning solutions) to affected populations and working crews. 
(2)Inter-agency cooperationThe Administrator shall develop the CESTAP plan by— 
(A)identifying and tapping available resources and manpower of agencies other than the Environmental Protection Agency, while at the same time, 
(B)combining efforts as much as possible with those agencies to be so tapped, through such measures as— 
(i)setting up joint information campaigns where possible; 
(ii)identifying teams of agencies who will be working in high risk areas and provisioning the necessary protective gear; and in general 
(iii)seeking wherever possible to avoid unnecessary duplication of effort. 
108.Training for responders and clean-up workers 
(a)Planning and execution 
(1)Responders health and safety programWithin the CESTAP there shall be a program designed to protect that health and safety of responders and clean-up crews specifically in relation to contaminants, hazardous materials or infectious materials. 
(2)Inter-agency coordinationThe Administrator shall coordinate this program with each of the following agencies: 
(A)The Occupational Safety and Health Administration, which shall be responsible for ensuring the health and safety of disaster responders and clean-up crews in cooperation with Federal, State, and local officials and private sector organizations. 
(B)The Department of Labor, which shall be responsible for coordinating a response plan to address worker health and safety issues. 
(C)The National Institute of Occupational Safety and Health, which shall be ready to provide health and safety training to responders and clean-up crews. 
(b)Emergency training 
(1)GuidelinesThe Administrator shall include in the CESTAP, guidelines to ensure that— 
(A)worksites and areas where responders and clean-up crews are to be sent are subject to a full environmental assessment and identification of hazards through onsite evaluation and monitoring and identification of workers likely to be facing high risk of hazardous exposures; 
(B)relief, reconstruction and clean-up workers of all contributing agencies— 
(i)are properly informed of the environmental hazards they may face in their work; 
(ii)are provided proper training in handling toxic materials;  
(iii)are provided with the proper protective equipment (such as respirators to protect against airborne toxins), and guidelines and training for using them; and 
(iv)receive proper immunizations, where necessary and appropriate; 
(C)mechanisms are in place to provide equal protection from environmental and health hazards to State and local public employees not covered by regulations of the Occupational Safety and Health Administration; and 
(D)these efforts are coordinated in close collaboration with local employers, unions and safety and health professionals. 
(2)Advance planningSome advance planning for such trainings will be required in order for the trainings to be meaningful to untrained, low-income and immigrant workers who may have limited English language skills. 
(c)Priority to residentsThe Administrator shall ensure that qualified residents returning to New Orleans and hurricane-affected areas, and who are faced with the job loss are given priority in new hirings for positions involved in ongoing sampling and assessment of the environment. 
109.Public health assessment and monitoring 
(a)Early intervention 
(1)Immediate human health assessmentThe Administrator shall seek to include in the CESTAP plan an immediate public health assessment of— 
(A)populations remaining in or returning to areas of known or potential exposure to environmental contaminants, hazardous materials or infectious materials, and 
(B)relief, rehabilitation and clean-up workers working in areas known to be at risk. 
(2)PurposeThe purpose of such immediate interventions is— 
(A)to identify any epidemiological outbreaks or toxological trends in the population; and 
(B)as a means of 
(i)screening for hazards missed by other forms of environmental sampling; 
(ii)alerting relevant health officials to addressing the problem; and 
(iii)setting a base-line for long-term monitoring. 
(b)Long-term monitoringThe CESTAP plan shall include provisions for periodic follow-up studies, no more than a year apart, to assess the ongoing and long-term health impacts of environmental contaminants, hazardous or infectious materials that were or may have been released into the environment as a result of the impact of Hurricane Katrina.  
110.Independent advisory and review board 
(a)EstablishmentIn order to ensure maximum consonance with efforts of residences of affected areas and cities to rebuild their homes, businesses and communities, an Independent Advisory and Review Board (IARB) shall be established, and shall be comprised of— 
(1)3 professionals who can share expert scientific and environmental knowledge with the Administrator and officials involved in carrying out the CESTAP; 
(2)3 respected community leaders capable of providing to the Administrator and officials involved in carrying out the CESTAP first-hand knowledge of— 
(A)State, local, and community resources and organizational capacities; 
(B)existing plans and efforts by State, local, and community to rebuild their communities as well as to deal with discovered environmental contaminants and hazardous materials; and 
(C)the priorities and concerns of affected populations; 
(3)3 officials from State and local government; and 
(4)3 State and local public health and safety officials. 
(b)NominationsNominations shall be solicited from— 
(1)local and national scientific and environmental non-governmental organizations; 
(2)civic bodies and community organizations in the affected cities, States and regions; 
(3)State, local, and community government bodies; 
(4)State and local public health and safety bodies; and 
(5)the Administrator shall call a meeting of representatives from the nominating bodies, who will select or elect a Board from the nominees. 
(c)Duties 
(1)Advisory roleThe Board shall provide advice and recommendations to the Administrator for the purposes of carrying out this Act. 
(2)ChairpersonThe Board shall select a Chairperson, who shall vote only in the event of a tie. 
(3)Periodic reviewThe IARB shall issue periodic reports no less frequently than quarterly, assessing the progress of the CESTAP, with specific reference to— 
(A)previous or on-going threats to public health that the CESTAP failed to identify or to adequately address; 
(B)the effectiveness of efforts under CESTAP to protect residents, responders and clean-up workers through providing information, training and safety equipment; and 
(C)implementation of the CESTAP in coordination with State, local, and community government and nongovermental bodies, including suggestions for further improvement. 
(4)Annual reviewNo later than 1 year from the date this Act open hearings before Congress shall be held to review the progress of the CESTAP, inviting members of the IARB to report their findings, as well as the Administrator and officials involved in carrying out the CESTAP to present their findings. Subsequent hearings shall be held annually until the expiration of this Act. 
(d)RestrictionsNo person may sit on the IARB who by holding real estate investments in the regions affected by this Act and would thereby stand to profit from actions taken under this Act or who is directly employed in the administering of the CESTAP.  
(e)Powers of the Board 
(1)HearingsThe Board may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Board considers advisable to carry out this section. 
(2)Information from federal agenciesThe Board may secure directly from any Federal department or agency such information as the Board considers necessary to carry out this section. Upon request of the Chairperson of the Board, the head of such department or agency shall furnish such information to the Board. 
(3)Postal servicesThe Board may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government. 
(4)GiftsThe Board may accept, use, and dispose of gifts or donations of services or property. 
(f)Board personnel matters 
(1)Compensation of membersEach member of the Board who is not an officer or employee of the Federal Government shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which such member is engaged in the performance of the duties of the Board. All members of the Board who are officers or employees of the United States shall serve without compensation in addition to that received for their services as officers or employees of the United States. 
(2)Travel expensesThe members of the Board shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Board. 
(3)Staff 
(A)In generalThe Chairperson of the Board may, without regard to the civil service laws and regulations, appoint and terminate an executive director and such other additional personnel as may be necessary to enable the Board to perform its duties. The employment of an executive director shall be subject to confirmation by the Board. 
(B)CompensationThe Chairperson of the Board may fix the compensation of the executive director and other personnel without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of such title. 
(C)Personnel as Federal employees 
(i)In generalThe executive director and any personnel of the Board who are employees shall be employees under section 2105 of title 5, United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, 89A, 89B, and 90 of that title. 
(ii)Members of boardParagraph (1) shall not be construed to apply to members of the Board. 
(4)Detail of government employeesAny Federal Government employee may be detailed to the Board without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege. 
(5)Procurement of temporary and intermittent servicesThe Chairperson of the Board may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals which do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title. 
(g)TerminationThe Board shall terminate upon the expiration of this Act. 
(h)Authorization of appropriationsThere are authorized to be appropriated such sums as necessary to the Board to carry out this section. 
111.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this title. 
112.Expiration Unless otherwise extended by Congress, this Act and the CESTAP shall automatically expire upon completion of he fifth annual hearings to review the progress of the CESTAP to be completed after the Administrator’s fifth annual report to Congress.  
IIBuilding habitability 
201.Short title This title may be cited as the Habitability of Residential Homes, Schools, and Commercial Buildings Affected by Hurricane Katrina Act of 2005. 
202.Findings The Congress finds that— 
(1)Hurricane Katrina— 
(A)caused significant loss of life, disrupted the supply of power, natural gas, and water, and affected sewage treatment and road safety; 
(B)destroyed hundreds of thousands of residential homes, commercial buildings, and schools in the States of Louisiana, Mississippi, and Alabama; 
(C)caused an estimated 80 percent of residential structures in the city of New Orleans to sustain flood damage; 
(D)presented serious environmental health issues and threatened the public health through contamination by toxic chemicals, sewage, solid waste, debris, and gasoline; and 
(E)continues to contribute to the growth of mold in residential homes and other buildings in the States of Louisiana, Mississippi, and Alabama through excess moisture and standing water; 
(2)many residential homes, commercial buildings, and schools in those States contain mold, and have otherwise been exposed to environmental contamination due to flooding, leaving the structures— 
(A)in a state of disrepair; and 
(B)inhabitable and dangerous to the public health; 
(3)molds have the potential to cause health problems by producing allergens, irritants, and in some cases, potentially toxic substances (mycotoxins); 
(4)inhaling or touching mold or mold spores may cause immediate or delayed allergic reactions in sensitive individuals, including hay fever-type symptoms, such as sneezing, runny nose, red eyes, and skin rash; 
(5)molds can also cause asthma attacks in people with asthma who are allergic to mold, and irritate the eyes, skin, nose, throat, and lungs of mold-allergic and nonallergic people; 
(6)some people, such as people with serious allergies to molds, may have more severe reactions to mold, and people with chronic lung illnesses, such as obstructive lung disease, may develop mold infections in their lungs; and 
(7)the Federal Government should take a leadership role in— 
(A)evaluating and inspecting residential homes, commercial buildings, and schools in the States of Louisiana, Mississippi, and Alabama for the presence of environmental contaminants and mold; 
(B)cleaning up environmental contaminants and mold; and 
(C)certifying that the structures are safe for habitation. 
203.Purposes The purposes of this title are— 
(1)to develop a program to inspect damaged residential homes, schools, and commercial buildings affected by Hurricane Katrina to— 
(A)determine the habitability of the structures; 
(B)determine the presence of environmental contaminants and mold in the structures, including the extent of the contamination; and 
(C)certify the habitability of the structures; 
(2)to develop a training program to certify contractors to inspect and remediate the structures; 
(3)to develop a program to reduce and eliminate the presence of environmental contaminants and mold in residential homes, commercial buildings, and schools through interim controls and abatement; 
(4)to educate the public on the public health implications of toxic mold and the guidelines of the Environmental Protection Agency for remediating mold; and 
(5)to provide grants to assist eligible entities in carrying out paragraphs (1) through (4). 
204.Definitions In this title: 
(1)Abatement 
(A)In generalThe term abatement means any measure, including a remediation measure, to permanently eliminate any adverse health effect of an environmental contaminant or mold, in accordance with Federal environmental laws and guidelines. 
(B)InclusionsThe term abatement includes— 
(i)removal of environmental contaminants and replacement of surfaces containing environmental contaminants; 
(ii)cleanup and disposal of surfaces containing environmental contaminants, including postabatement clearance testing and sampling activities relating to the cleanup and disposal; 
(iii)removal and permanent containment of mold and replacement of surfaces containing mold; 
(iv)remediation of the underlying causes of mold and water accumulation; 
(v)cleanup, drying, and disposal of surfaces containing mold, including postabatement clearance testing and sampling activities relating to the cleanup and disposal; and 
(vi)development of a remediation plan, purchase of personal protective and containment equipment, the fixing of moisture problems, reevaluation of measures in cases in which hidden mold is discovered, and selection of appropriate cleanup methods. 
(2)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. 
(3)Certified contractorThe term certified contractor means a contractor, inspector, or supervisor that— 
(A) 
(i)has completed an accredited training program, as determined by the Administrator; and 
(ii)has met any other requirement for certification established by the Administrator; or 
(B)has been certified by a State under a program that is at least as rigorous as an accredited training program under subparagraph (A)(i), as determined by the Administrator. 
(4)Commercial buildingThe term commercial building means a structure that is operated for business purposes, including structures operated by for-profit and nonprofit entities. 
(5)Environmental contaminantThe term environmental contaminant means— 
(A)any hazardous substance regulated under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.); and 
(B)any solid waste regulated under the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.). 
(6)GuidelinesThe term guidelines means any guidance provided under the Environmental Protection Agency documents entitled Mold Remediation in Schools and Commercial Buildings and A brief guide to mold, moisture, and your home. 
(7)InspectionThe term inspection means a surface-by-surface investigation of the interior and exterior of a residential home, commercial building, or school to determine the habitability of the structure for adults (including pregnant women) and children, taking into consideration the presence of any environmental contaminant or mold, including activities relating to— 
(A)information gathering regarding the age and history of the structure; 
(B)visual inspection; 
(C)any environmental sampling technique; 
(D)assessment of the presence of an environmental contaminant or mold; 
(E)identification of the source of the contamination or cause of a water or moisture problem; and 
(F)any other appropriate activity, as determined by the Administrator. 
(8)Interim controlThe term interim control means any measure designed to temporarily reduce human exposure or likely human exposure to an environmental contaminant or mold, such as specialized cleaning measures, repairs, maintenance, painting, temporary containment, and continued monitoring of a potential or existing environmental hazard. 
(9)MoldThe term mold means any form of multicellular fungus that lives on plant or animal matter, or in an indoor environment, such as Caldosporium, Penicillium, Alternaria, Aspergillus, Fuarium, Trichoderma, Memnoniella, Mucor, and Stachybotrys chartarum. 
(10)Residential homeThe term residential home means— 
(A)a single-family dwelling, including any attached structure used as a porch or stoop; and 
(B)a single-family dwelling contained in a structure that includes more than 1 dwelling unit, in which each dwelling unit is intended to be occupied as a residence by 1 or more persons. 
(11)School 
(A)In generalThe term school means any facility used for educational purposes. 
(B)InclusionThe term school includes a day care center. 
205.Abatement and inspection grants 
(a)Definition of eligible entityIn this section, the term eligible entity means— 
(1)any State, local, or tribal government agency (including a parish agency) located in the State of Louisiana, Alabama, or Mississippi that is affected by Hurricane Katrina; and 
(2)any administrative agency of a school located in the State of Louisiana, Alabama, or Mississippi that is affected by Hurricane Katrina. 
(b)EstablsihmentThe Administrator shall establish a program under which the Administrator shall provide grants to eligible entities to pay the Federal share of the cost of abatement and inspection activities for residential homes, commercial buildings, and schools in the area served by the eligible entity, in accordance with this section. 
(c)ApplicationsTo receive a grant under this section, an eligible entity shall submit to the Administrator an application in such time, in such manner, and containing such information as the Administrator may require. 
(d)Selection criteriaThe Administrator shall provide grants under this section to eligible entities on the basis of the merit of an activity proposed to be carried out by the eligible entity, taking into consideration— 
(1)the severity and extent of the presence of environmental contaminants or mold in the area served by an eligible entity; 
(2)the ability of an eligible entity to carry out an activity proposed by the eligible entity; and 
(3)any other factor that the Administrator determines to be appropriate to carry out the purposes of this title. 
(e)Use of fundsAn eligible entity that receives a grant under this section shall use amounts made available for activities relating to residential homes, commercial buildings, and schools in the area served by the eligible entity to— 
(1)conduct inspections; 
(2)provide for interim control of environmental contaminants and mold; 
(3)provide for abatement of environmental contaminants and mold; 
(4)ensure that inspections and sampling activities are carried out by certified contractors; 
(5)monitor the health of workers involved in abatement and inspection under this section; 
(6)monitor the health of certified contractors involved in inspections under this section; 
(7)inform the public with respect to the nature and causes of mold, measures to reduce exposure to mold, and measures to remediate mold; and 
(8)test or sample air and surfaces for environmental contaminants or mold, including by— 
(A)purchasing equipment to measure moisture levels in building materials, humidity gauges and meters, and air conditioning filters; and 
(B)designing mold sampling protocols. 
206.Threshold limit values 
(a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator shall promulgate regulations establishing threshold limitation values for airborne concentrations of mold and mold spores in indoor environments to protect the public health. 
(b)Factors for considerationIn promulgating regulations pursuant to subsection (a), the Administrator shall take into consideration the adverse health effects of exposure to mold and mold spores, including specific effects of the exposure on— 
(1)pregnant women; 
(2)children; 
(3)elderly individuals; 
(4)asthmatic individuals; 
(5)allergic individuals; 
(6)individuals with compromised immune systems; and 
(7)any other subgroup of individuals the health of which would be at greater risk if exposed to mold or mold spores, as determined by the Administrator. 
207.Guidance for evaluation and abatement of mold Not later than 180 days after the date of enactment of this Act, the Administrator, in consultation with the Secretary of Health and Human Services acting through the Director of the Centers for Disease Control, shall issue guidance with respect to adults (including pregnant women) and children for any activity carried out or funded, in whole or in part, by the Federal Government relating to inspection, interim controls, activities for the abatement or remediation of mold, and sampling. 
208.Contractor training and certification 
(a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall promulgate regulations relating to the abatement, inspection, reduction, and remediation of mold to ensure that certified contractors are properly trained to carry out those activities, including establishing standards for the accreditation of training programs for contractors, supervisors, inspectors, and other workers. 
(b)InclusionsIn promulgating regulations pursuant to subsection (a), the Administrator shall require that any mold inspection, abatement, or reduction activity carried out or funded, in whole or in part, by the Federal Government shall be conducted by a certified contractor. 
(c)CoordinationThe standards of training and certification under (a) and (b) shall be organized in conjunction with the establishment of standards for comprehensive environmental quality inspection and certification procedures as set out in section 106(b)(3)(B)of this Act. 
209.Treatment Any individual or entity that fails to comply with a requirement of this title shall be subject to an appropriate civil penalty, as determined by the Administrator. 
210.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this title. 
IIIFunding 
301.Funding 
(a)Authorization of appropriationsExcept as otherwise provided in this Act, there are authorized to be appropriated such sums as are necessary to carry out this Act. 
(b)Emergency designationFunds made available to carry out this Act by the transfer of funds in or pursuant to this section are designated as an emergency requirement pursuant to section 402 of H. Con. Res. 95 (109th Congress). 
 
